RESPONSE TO APPEAL BRIEF
In view of the appeal brief filed on January 18, 2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, Appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then Appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AARON AUSTIN/Supervisory Patent Examiner, Art Unit 1782                                                                                                                                                                                                        






DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 103 rejections of claims 1-12, 14-16 over Phillips (Fig. 15 embodiment), as the primary reference, are withdrawn due to the arguments and statements in the appeal brief filed on January 18, 2022, which made it clear that there are outstanding claim interpretation issues that need to be resolved, to simplify the appeal process at the very least, and hopefully to facilitate compact prosecution.

Claim Interpretation
The term “layer on” implicitly requires contact
Applicant argues in the appeal brief (page 15) that the term “layer on” in context of the limitation in line 3 of claim 1, “a selective light modulator layer on a surface of the reflector layer”, needs to be interpreted in light of the specification where all the relevant figures only contain embodiments in which the selective light modulator layer (SLML) (14 [0028]) is in contact with the reflector layer (16 [0028], Figs.1-16), and which only discloses method steps of depositing the reflector layer on a first SLML ([0085-0086]) [and hence implicitly excludes any instance where the selective light modulator layer is not in contact with a surface of the reflector layer]. 

The term “layer on” is the same as the term “layer on a surface” 
In addition, Applicant argues in the appeal brief (page 14) that the term “layer on a surface” is the same as the term “layer on” as interpreted in light of the specification which only discloses method steps of depositing the reflector layer on a first SLML ([0085-0086]) [and excludes any instance where the selective light modulator layer is not in contact with a surface of the reflector layer], and that moreover (page 15 of appeal brief), all the relevant figures in the specification only contain embodiments in which the selective light modulator layer (SLML) (14 [0028]) is in contact with the reflector layer (16 [0028], Figs.1-16), the functional layer (12 [0028]) is in contact with the selective light modulator 14 (Figs. 2, 8), and the functional layer 12 is in contact with the reflector layer 16 (Fig. 3).
The term “layer on” has no directional sense
Furthermore, Applicant argues in the appeal brief (page 13) that the term “layer on” means that the layer is in contact with a surface that is facing up or down (“the fact that the recited reflector layer has more than one surface on which the selective light modulator could be present does not render the claim indefinite”).  
It is noted that Fig.10 shows the reflector layer 14 in contact with both a lower surface of a first SLML 16, and an upper surface of a second SLML layer 16.
The term “external surface” means an outermost air-side surface    
Applicant argues in the appeal brief (page 16) that the term “external surface” in context of the limitation in line 2 of claim 5, “functional molecules are present in an external surface of the selective light modulation layer”, and of the limitation in lines 2-3 of claim 10, “functional molecules are present in at least one of an external surface of the first and second selective light modulator layers”, needs to be interpreted in light of the specification ([0036, 0039]) [where Figs. 5 and 8 both show that each “external surface” [is an outermost air-side surface] (an “external surface” cannot reasonably be construed to be an internal interface between two layers”).
The term “optical device” is not limited to an optical foil, sheet or flake, and allows for numerous structures since it includes a pigment, an optical taggant, and an optical security device, as non-limiting examples. 
The specification states that “articles such as optical devices, for example, in the form of foils, sheets, and flakes; and a method of manufacturing the article.  In an example, the articles including optical devices, such as pigments, optical taggants, and optical security devices can be manufactured with a simplified construction. In particular, functionality can be integrated into layers deposited without a vacuum and without a chemical bath thereby producing little to no waste. Additionally, properties of the article, such as a flake, can be selected.” ([0027]).  Since these are all just examples which are non-limiting, the common term “optical device” is not constricted, such that the examples are not to be read into the claims.
Furthermore, the common meaning of the term allows for numerous structures.  Nothing in the specification limits the definition and in fact, suggests that there are numerous structures that could apply.
The term “coating bonding groups” is not limited to organic binders such as (meth)acrylates, vinyls, epoxies and urethanes.
The specification states that “the coating bonding groups can include, but are not limited to, acrylate, methacrylate, vinyl, epoxy, urethane, polyols, amines, phenols, carboxylic acids, thiols, and combinations thereof”. ([0042]).
Furthermore, the specification does not provide a definition that constricts the term beyond its common meaning, such that these are merely examples that are not to be read into the claim.  The common meaning of the term allows for numerous compounds. Nothing in the specification limits the definition and in fact suggests that there are numerous compounds that could apply.
The term “adhesion enhancing groups” is not limited to adhesive compounds such as amines, siloxanes, polyols and polycarboxylic acids.
The specification states that “the adhesion enhancing groups can include, but are not limited to, siloxanes, amines, polyols, polycarboxylic acids, phosphoric acids, sulfonic acids, amines, anhydrides, acyl halides and combinations thereof”. ([0042]).
Furthermore, the specification does not provide a definition that constricts the term beyond its common meaning, such that these are merely examples that are not to be read into the claim.  The common meaning of the term allows for numerous compounds. Nothing in the specification limits the definition and in fact suggests that there are numerous compounds that could apply.

New Rejections
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12, 14-16 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
a)	It is unclear what is meant by the Markush member limitation of “functional molecules present in … the selective light modulator layer near an external surface” in lines 7-8 of claim 1.  More specifically, it is unclear whether said limitation means the same as the limitation of dependent claim 5, “the functional molecules are present in an external surface of the selective light modulator layer”, or if the “an external surface” belongs to a different layer, in which case, it is unclear what the different layer is.  For the purposes of examination, the first interpretation is used.  This interpretation of “external surface” is in accordance with Applicant’s clarification in the appeal brief, as described above.  Clarification with relevant citation(s) from the specification are required.  Claims 2-12, 14-16 depend on and include the subject matter of claim 1 without providing a solution to the indefinite issue discussed above.
b)	In claim 7, it is unclear how the surface of the reflector layer can include a first surface and a second surface opposite the first surface, when the selective light modulator layer is on the surface of the reflector layer, unless, the selective light modulator layer itself includes a first selective light modulator layer on the first surface of the surface of the reflector layer, and a second selective light modulator layer on the second surface of the surface of the same reflector layer, in which case, said claim should be rewritten accordingly.  Clarification and/or amendment with relevant citation(s) from the specification are required.  Claim 8 depends on and includes the subject matter of claim 7 without providing a solution to the indefinite issue discussed above.

Claim Rejections - 35 USC § 102/103
Claims 1-12, 15-16 are rejected under 35 U.S.C. 102(a/1,2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Phillips (US 2004/0028905) (Fig. 12 embodiment).

    PNG
    media_image1.png
    207
    518
    media_image1.png
    Greyscale

Regarding claim 1, Phillips teaches an optical device (pigment flake 240 [0115]) comprising: a reflector layer (reflective magnetic core 242 ([0115], Fig. 12 shown above); a selective absorber layer (244 [0115]) which is a selective light modulator layer (selective absorber in the visible spectrum [0079]) on a surface of the reflector layer 242 (Fig. 12), wherein the selective light modulator layer 244 can include a host material (sol-gel matrix [0121]) that is an inorganic polymer (aluminum oxide or silicon oxide applied by a sol-gel process, with organic dyes absorbed into pores of the sol-gel coating, silicate and aluminosilicate glasses prepared by the sol-gel technique [0121]).  Phillips teaches that when the optical device 240 is applied in a colorant composition to a substrate (objects or papers [0125]) as a colorant coating (used directly as a paint, ink [0125]), functional molecules are present in a functional layer (organic binder molecules in a pigment medium [0125]) on a surface of the selective light modulator layer 244 (pigment flakes 240 … interspersed within a pigment medium [0125]), wherein the functional molecules include coating bonding groups (organic binder molecules in a pigment medium [0125]).  In this instance where each and every element as set forth in the claim is found, either expressly or inherently described, in the single prior art reference of Phillips, a case of anticipation is presented.  See MPEP 2131.
In the alternative, Phillips teaches that in the instance when the optical device 240 is applied in a colorant composition to a substrate (objects or papers [0125]) as a colorant coating (paint, ink [0125]), functional molecules are present in a functional layer (organic binder molecules in a pigment medium [0125]) that is provided on a surface of the selective light modulator layer 244 (pigment flakes 240 … interspersed within a pigment medium [0125]), wherein the functional molecules include coating bonding groups (organic binder molecules in a pigment medium [0125]), for the purpose of providing the desired optical colorant-coated article (colorant composition which can be applied to a wide variety of objects or papers [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have provided functional molecules present in a functional layer on a surface of the selective light modulating layer of the optical device of Phillips, wherein the functional molecules include coating bonding groups, in order to obtain the desired optical colorant-coated article, as taught by Phillips.
Regarding claim 2, Phillips teaches that the functional molecules are present in a functional layer (organic binder molecules in a pigment medium [0125]) on a surface of the selective light modulator layer 244 (pigment flakes 240 … interspersed within pigment medium [0125]), wherein the functional molecules include coating bonding groups (organic binder molecules in a pigment medium [0125]), for the purpose of providing the desired optical colorant-coated article, as described above.
Regarding claim 3, Phillips teaches that in the instance when the optical device 240 is applied in a colorant composition to a substrate (objects or papers [0125]) as a colorant coating (paint, ink [0125]), functional molecules (organic binder molecules in a pigment medium [0125]) are present in a functional layer on a side surface (pigment flakes 240 … interspersed within pigment medium [0125]) of the reflector layer 242 when the selective light modulator layers 244a and 244b are separate from each other, and not joined as the selective light modulator layer 244 (Fig. 12), for the purpose of providing the desired optical colorant-coated article (colorant composition which can be applied to a wide variety of objects or papers [0125]).
Regarding claim 4, Phillips teaches that in the selective light modulator layer 244 (organic dyes absorbed into pores of the sol-gel coating [0118]), the absorbing organic dyes can also be bound to the surface of the sol-gel coating ([0118]), such that functional molecules including coating bonding groups are present in the selective light modulator layer 244, for the purpose of binding the absorbing organic dyes to the host material.
Regarding claim 5, Phillips teaches that in the selective light modulator layer 244 (organic dyes absorbed into pores of the sol-gel coating [0118]), the absorbing organic dyes can also be bound to the surface of the sol-gel coating ([0118]), such that functional molecules including coating bonding groups are present in the selective light modulator layer 244, for the purpose of binding the absorbing organic dyes to the host material.
Accordingly, the functional molecules including coating bonding groups are present in an external surface of the selective light modulator layer 244 (Fig. 12), for the purpose of binding the absorbing organic dyes to the host material.
Regarding claim 6, Phillips teaches that in the selective light modulator layer 244 (organic dyes absorbed into pores of the sol-gel coating [0118]), the absorbing organic dyes can also be bound to the surface of the sol-gel coating ([0118]), such that functional molecules including coating bonding groups are present in the selective light modulator layer 244, for the purpose of binding the absorbing organic dyes to the host material.
Accordingly, the functional molecules including coating bonding groups are present in the selective light modulator layer 244 near the reflector layer 242 (Fig. 12), for the purpose of binding the absorbing organic dyes to the host material.
Regarding claims 7-8, Phillips teaches that the surface of the reflector layer 242 includes a first surface and a second surface opposite the first surface; wherein the selective light modulator layer 244 includes a first selective light modulator layer 244a on the first surface of the reflector layer 242, and a second selective light modulator layer 244b on the second surface of the reflector layer 242 (Fig. 12).
Regarding claim 9, Phillips teaches that in the selective light modulator layer 244 (organic dyes absorbed into pores of the sol-gel coating [0118]), the absorbing organic dyes can also be bound to the surface of the sol-gel coating ([0118]), such that functional molecules including coating bonding groups are present in the selective light modulator layer 244 which includes the first selective light modulator layer 244a and the second light modulator layer 244b, for the purpose of binding the absorbing organic dyes to the host material.
Regarding claim 10, Phillips teaches that in the selective light modulator layer 244 (organic dyes absorbed into pores of the sol-gel coating [0118]), the absorbing organic dyes can also be bound to the surface of the sol-gel coating ([0118]), such that functional molecules including coating bonding groups are present in the selective light modulator layer 244 which includes the first selective light modulator layer 244a and the second light modulator layer 244b, for the purpose of binding the absorbing organic dyes to the host material.
Accordingly, the functional molecules including coating bonding groups are present in an external surface of the selective light modulator layer 244 which includes an external surface of the first selective light modulator layer 244a, and an external surface of the second selective light modulator 244b (Fig. 12), for the purpose of binding the absorbing organic dyes to the host material.
Regarding claim 11, Phillips teaches that the functional molecules are present in a first functional layer (organic binder molecules in a pigment medium [0125]) on the surface of the first selective light modulator layer 244a, and in a second functional layer on the surface of the second selective light modulator layer 244b (pigment flakes 240 … interspersed within pigment medium [0125]).
Regarding claim 12, Phillips teaches that in the selective light modulator layer 244 (organic dyes absorbed into pores of the sol-gel coating [0118]), the absorbing organic dyes can also be bound to the surface of the sol-gel coating ([0118]), such that functional molecules including coating bonding groups are present in the selective light modulator layer 244 which includes the first selective light modulator layer 244a and the second light modulator layer 244b, for the purpose of binding the absorbing organic dyes to the host material.
Accordingly, the functional molecules including coating bonding groups are present in the selective light modulator layer 244 which includes the first selective light modulator layer 244a and the second selective light modulator layer 244b, near the reflector layer 242 (Fig. 12), for the purpose of binding the absorbing organic dyes to the host material.
Regarding claim 15, Phillips teaches that the coating bonding groups include acrylate, methacrylate, vinyl, epoxy, urethane (acrylates such as methyl methacrylate, vinyl resins, epoxies [0125]).
Regarding claim 16, Phillips teaches that the functional molecules can further contain amines (melamine [0125]) which are also adhesion enhancing groups, as disclosed in Applicant’s disclosure (original claim 14).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (Fig. 12 embodiment), as applied to claims 1-12, 15-16 above, and further in view of Tsuji (US 2008/0022899) and Inoue (US 2008/0118752).
Phillips teaches the optical device comprising the selective light modulator 244 on a surface of the reflector layer 242, wherein functional molecules including coating bonding groups and adhesion enhancing groups, are present in a functional layer on a surface of the selective light modulator layer 244, as described above.  Phillips is silent regarding any electric charge dissipation groups in the functional molecules.  
However, Tsuji teaches that in a functional layer that comprises functional molecules including coating bonding groups (binder having adhesion [0011]) on a surface of a selective light modulator layer of an optical device (flake of flaky pigment [0011]), functional molecules including electric charge dissipation groups, are also present, for the purpose of providing the desired dissipation of undesired static electric charge (antistatic agent [0015]).  Tsuji is silent regarding types of the electric charge dissipation groups.
Inoue teaches that in a functional layer that comprises functional molecules including coating bonding groups (binder components include ... polyurethane-based resins, acryl-based resin, epoxy-based resins [0026]), commercially available functional molecules including conductive polymers and sulfonic acids (polyaniline sulfonic acid [0023]), which are electric charge dissipation groups as disclosed in Applicant’s disclosure (original claim 14), are present, for the same purpose of providing the desired electric charge dissipation (antistatic [0021]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included conductive polymers and sulfonic acids as electric charge dissipation groups in the functional molecules including coating bonding groups, of the functional layer on a surface of the selective light modulator layer, of the optical device of Phillips, in order to obtain the desired electric charge dissipation, as taught by Inoue in light of Tsuji. 

Response to Arguments
Applicant’s arguments in the appeal brief have been considered but are moot because the new grounds of rejection contain a completely new embodiment (Fig. 12 of Phillips).  Applicant’s specification makes it clear that the term “optical device” is not limited to an optical foil, sheet or flake, since it includes a pigment, an optical taggant, and an optical security device as non-limiting examples ([0027, 0044]).

Any inquiry concerning this communication should be directed to Sow-Fun Hon whose telephone number is (571)272-1492.  The examiner is on a flexible schedule but can usually be reached during a regular workweek between the hours of 10:00 AM and 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782